Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 26 February 1811
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



Quincy, 26 February, 1811.

Your Letter, my dear Caroline, gave me pleasure. As all your’s are calculated to enliven the spirits, I take them as a cordial, which during the residence of the baldpated winter and a close confinement to my chamber for several weeks, I have been much in want of. And now what return can I make you—What can you expect from age, debility and weakness?
Why, you shall have the return of a grateful heart, which amidst infirmities is not insensible to the many blessings which encompass it. Food, raiment and fuel, dear and kind friends and relatives, mental food and entertainment sufficient to satisfy the most craving appetite and the hopes and prospect of another and better country even an heavenly.
“Eternal power! from whom these blessings flow,
Teach me still more to wonder—more to know,
Here round my home still lift my soul to thee,
And let me ever midst thy bounties raise,
An humble note of thankfulness and praise.”
Although my memory is not so tenacious as in youth, nor my eye-sight so clear, my hearing is unimpaired, my heart warm and my affections are as fervent to those in whom “my days renew” as formerly to those from “whom my days I drew.” I have some troubles in the loss of friends by death, and no small solicitude for the motherless offspring, but my trust and confidence are in that being who “hears the young ravens when they cry.” I do now know my dear Caroline, that I ever gave you encouragement to expect me at the valley, although I should rejoice to be able to visit you—but I now look forward with the hope of seeing you here as an attendant upon your mother as soon as the spring opens and the roads will permit.
We have snow by the cargo this winter. Not a bird flits but a hungry crow now and then, in quest of prey. The fruit trees exhibit a mournful picture, broken down by the weight of the snow; whilst the running of sleighs and the jingle of bells assure us that all nature does not slumber.
As if you love me, proverbially, you must love my dog, you will be glad to learn that Juno yet lives, although like her mistress she is gray with age. She appears to enjoy life and to be grateful for the attention paid her. She wags her tail and announces a visiter whenever one appears.
Adieu, my dear child—remember me with affection to your brother and with kind affection to your honored father and also to your uncle whose benevolent qualities I respect and whose cheerful spirits have made “the wilderness to smile and blossom as the rose.”
Most affectionately, / Your Grandmother.
Abigail Adams.
